El Juez Asociado Se. del Tobo,
emitió la opinión del tribunal.
Presentada para su inscripción en el Registro de la Pro-piedad de Arecibo una escritura pública otorgada el 10 de junio de 1907, por virtud de la cual Pantaleón Soto y sus cna • tro hijos León, Facundo, Evangelista y Feliciano Soto y Picón vendieron a Francisco S. Córdova las participaciones indeterminadas que tenían en dos fincas que formaron segre-gándolas de otras de mayor extensión que en las mismas condiciones les pertenecían, el registrador accedió a lo soli-citado, pero hizo la inscripción en la siguiente forma:
“Inscrito este documento allí donde indican las notas puestas al margen de la descripción de cada una de las fincas quedando suje-tas dichas inscripciones al resultado de la liquidación de la sociedad conyugal de Don Pantaleón Soto y Doña María Picón. Arecibo, 13 marzo 1915. José Marcial López, registrador.”
El comprador Francisco S. Córdova alegando que lo he-cho constar por el registrador equivalía a un defecto subsa-nable, interpuso contra la nota el presente recurso guberna-tivo limitándolo luego a.una sola de las fincas.
Dado traslado al registrador, lo evacuó consignando' en su informe que del registro resultaba que: “Por falleci-miento de Doña María Picón y Rojas fueron declarados here-deros abintestato de la misma sus legítimos hijos León, Fa-cundo, Evangelista y Feliciano Soto y Picón y su viudo Pan-taleón Soto y Picón, en la cuota legal correspondiente, cuyos interesados inscribieron su derecho hereditario en común y proindiviso sobre la referida finca número 1981, haciéndose constar que tal inscripción quedaba sujeta al resultado de *414la liquidación de la sociedad conyugal de la causante con Pantaleón Soto Picón.”
Quiere decir que, según lo consignado por el registrador, la nota puesta al pie de la escritura de 1907 es una consecuen-cia de lo hecho constar en el registro al inscribirse el dere-cho de los vendedores!
.Siendo esto así, opinamos que debe confirmarse la nota recurrida sin entrar a considerar en su fondo la cuestión legal envuelta en la misma, por carecer esta corte de juris-dicción para ello dentro de este recurso gubernativo.
El estado de derecho creado por la inscripción de la decla-ratoria de herederos a favor de los vendedores, fue por éstos consentido. Y ni los vendedores que consintieron la nota anterior, ni el comprador que adquirió la finca en la forma en que aparecía inscrita en el registro, pueden ahora obtener que se resuelva, por medio de un recurso gubernativo, si el derecho del comprador y por consiguiente el de ios vende-dores debió haberse registrado sin limitación alguna.
Debe declararse el recurso sin lugar. ■

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.